Title: George Washington Campbell to James Madison, 18 June 1826
From: Campbell, George Washington
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Nashville
                                
                                18th. June 1826.
                            
                        
                        This will be handed you by Mr. Cramer, a gentleman of respectable commercial connections in St. Petersburg; who is
                            prosecuting his travels in this country. Having had some acquaintance with his family connections, while at that place,
                            some years ago, he called on me here, and expressing a particular desire to pay his respects to you, I have, at his
                            request, given him this note of introduction. With very great pleasure, I embrace the occasion this affords, of renewing
                            to you, assurances of the very High respect, & distinguished consideration, with which, I have, the honor To be,
                            Sir, Your Most Obedt,
                        
                            
                                G. W. Campbell
                            
                        
                    